Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1, 3, 4, 13-16 and 19-22 are cancelled.

Claim 32 (New) The barbecue smoker device of claim 17, further comprising:    an air flow control mechanism comprising a fan disposed at the lower portion of the container body; 									        at least one sensor; and									 a control device comprising at least one microcontroller, microprocessor, or PID controller and configured to collect data from the at least one sensor and to adjust airflow using the air flow control mechanism based on the data collected.

Claim 33 (New) The barbecue smoker device of claim 32, further comprising a fan associated with the at least one lower vent configured to draw air into the container body, wherein a plane of rotation of blades of the fan is perpendicular to a wall of the container body where the at least one lower vent is disposed.

Claim 34 (New) The barbecue smoker device of claim 32, further comprising a fan associated with the at least one lower vent configured to draw air into the container body, the fan oriented to direct airflow vertically downward.

Claim 35 (New) The barbecue smoker device of claim 32, wherein the lower portion of the container body comprises an exterior wall spaced apart from an interior wall by an insulating layer.

Claim 36 (New) The barbecue smoker device of claim 35, wherein the insulating layer comprises an air gap.

Claim 37 (New) The barbecue smoker device of claim 35, wherein the insulating layer comprises a ceramic.

Claim 38 (New) The barbecue smoker device of claim 32, wherein the control device is programmed to determine desired smoking conditions based on user input regarding food to be cooked.

Claim 39 (New) A system for remotely controlling a barbecue smoker device, the system comprising: a barbecue smoker device according to claim 32 coupled to a processor and a display unit; and a mobile device in wireless communication with the barbecue smoker device, the mobile device configured to display a graphical user interface; wherein the graphical user interface is configured to receive input from a user, the input causing a configuration change in the barbecue smoker device.

Claim 40 (New) The system of claim 39, wherein the barbecue smoker device is configured to communicate data from the one or more sensors to the mobile device.

Claim 41 (New) The system of claim 39, wherein the input relates to a change in cook time.

Claim 42 (New) The system of claim 39, wherein the input causes a change in the operational status of the air flow control mechanism.

Allowable Subject Matter
Claims 17, 18, 27-29 and 32-42 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 17
Claim 17 recites a barbecue smoker device for cooking food, the barbecue smoker device comprising: the lower portion of the container body including a narrowed portion having an interior surface with a hyperboloid shape defining a waist of the container body disposed below the food platform which the applicant has persuasively argued in the Remarks on 10/18/2021 that the closest prior art of record of Kennington, Tomita, Bird and Gillam fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
10/25/2021